MEMORANDUM **
Eric L. Gadsden appeals pro se the Tax Court’s decision dismissing for lack of jurisdiction his “petition for lien or levy action.” We have jurisdiction under 26 U.S.C. § 7482. We review de novo whether the Tax Court had subject matter jurisdiction, Crawford v. Comm’r, 266 F.3d 1120, 1123 (9th Cir.2001) (per curiam), and we affirm.
The Tax Court properly concluded that it lacked jurisdiction to consider the Commissioner’s Final Notice of Intent to Levy because Gadsden was never issued a “Notice of Determination” regarding the levy. 26 U.S.C. § 6330(d).
To the extent Gadsden seeks review of the dismissal of a separate district court action, Gadsden v. Comm’r, No. 01-CV-10347 (C.D.Cal.), we do not consider his contentions. The appeal in that action, Gadsden v. Comm’r, No. 02-56061, is closed.
*251Gadsden’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.